         CASE 0:20-cv-01105-SRN-DTS Doc. 5 Filed 07/17/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Brion Finlay and all other similarly                    Case No. 20-cv-1105-SRN-DTS
situated,

              Plaintiff,                          NOTICE OF APPEARANCE
       vs.

MyLife.com Inc.,

              Defendant.


       Attorneys Richard R. Voelbel and Brandon J. Wheeler of Felhaber Larson, and

Raj N. Shah and Eric M. Roberts of DLA Piper LLP (US) hereby note their appearance

as counsel of record for MyLife.com Inc. in the above-titled matter. All further notices

should be sent to the following attorney(s):

       Richard R. Voelbel
       Brandon J. Wheeler
       Felhaber Larson
       220 South 6th Street, Suite 2200
       Minneapolis, MN 55402
       (612) 339-6321

       Raj N. Shah
       Eric M. Roberts
       DLA Piper LLP (US)
       444 West Lake Street, Suite 900
       Chicago, Illinois 60606
       (312) 368-4000
        CASE 0:20-cv-01105-SRN-DTS Doc. 5 Filed 07/17/20 Page 2 of 2




Dated: July 17, 2020                  FELHABER LARSON

                                      By: /s/ Richard R. Voelbel
                                      Richard R. Voelbel, #0387091
                                      Brandon J. Wheeler, #0396336
                                      Felhaber Larson
                                      220 South Sixth Street, Suite 2200
                                      Minneapolis, Minnesota 55402
                                      T: 612.339.6321
                                      F: 612.338.0535
                                      rvoelbel@felhaber.com
                                      bwheeler@felhaber.com

                                      - and –

                                      Raj N. Shah (pro hac vice pending)
                                      Eric M. Roberts (pro hac vice pending)
                                      DLA Piper LLP (US)
                                      444 West Lake Street, Suite 900
                                      Chicago, Illinois 60606
                                      T: 312.368.4000
                                      raj.shah@dlapiper.com
                                      eric.roberts@dlapiper.com

                                      Attorneys for defendant MyLife.Com, Inc.
